Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 21, 2006                                                                     Clifford W. Taylor,
                                                                                             Chief Justice

  128715                                                                           Michael F. Cavanagh
  128283                                                                           Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  JOHN R. JACOBS,                                                                  Robert P. Young, Jr.
             Plaintiff-Appellee,                                                   Stephen J. Markman,
                                                                                                  Justices
  v     	                                                SC: 128715
                                                         COA: 258271
                                                         Oakland CC: 91-405664-NO
  TECHNIDISC, INC., and PRODUCER’S 

  COLOR SERVICES, INC.,

           Defendants-Appellees, 

  and 


  MICHIGAN MUTUAL INSURANCE

  COMPANY n/k/a AMERISURE MUTUAL

  INSURANCE COMPANY, 

             Intervenor-Appellant.  

  _________________________________________/ 


  MARCIA VAN TIL, 

           Plaintiff-Appellant, 

  v    	                                                 SC: 128283
                                                         COA: 250539
                                                         Ottawa CC: 02-042717-NO
  ENVIRONMENTAL RESOURCES 

  MANAGEMENT, INC.,

             Defendant-Appellee. 

  _________________________________________/ 


        On order of the Court, supplemental briefs filed by the parties pursuant to the
  order of May 12, 2006 are considered, and IT IS ORDERED that these cases be
  resubmitted without further briefing or oral argument.

        WEAVER, J., dissents and joins the statement of KELLY, J.

        KELLY, J., dissents and states as follows:

        Because I see no need to delay ruling on these cases until next term, I must dissent
  from the order. The issues in these two cases were fully briefed and argued before this
                                                                                                              2

Court in May 2006. We later asked for additional briefing on the likely practical
consequences should we overrule Sewell v Clearing Machine Corp, 419 Mich. 56 (1984).

      The parties and the amici curiae dutifully and quickly filed supplemental briefs.
The court clerk received the last of them on June 23, 2006. Therefore, we have had three
weeks to consider all the parties’ latest filings. This has provided ample time to weigh
the implications of overruling Sewell.

      Those favoring a delay in deciding these cases offer no rationale for it. Because
over two weeks remain in our term, and because we have had the parties’ briefs for
weeks, we should decide the cases now. These appeals were brought to us over 15
months ago. The parties deserve a decision on them sooner, not later.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 21, 2006                       _________________________________________
       t0718                                                                Clerk